Citation Nr: 0735694	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-35 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for a rectal disorder, 
to include as secondary to irritable bowel syndrome.

3.  Entitlement to a combined evaluation in excess of 40 
percent effective from May 30, 2003.

4.  Entitlement to an earlier effective date prior to June 
13, 2000, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to an earlier effective date prior to June 
13, 2000, for the grant of service connection for chronic 
fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1982 to August 
1982 and from September 1990 to June 1991.  He also served in 
the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2003, January 2004 and 
August 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the benefits sought on appeal.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.

The Board further observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Board has received VA treatment records 
dated in December 2004.  Although the veteran did not submit 
a waiver of the RO's initial consideration of the evidence, 
the Board notes that the treatment records are not pertinent 
to the issues currently before the Board, as they document 
dental treatment.  Therefore, the Board will proceed with a 
decision in this case.

The issues of entitlement to an earlier effective date for 
the grant of service connection for PTSD and for chronic 
fatigue syndrome, which come before the Board from the appeal 
of the January 2003 rating decision, will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  The veteran has not been shown to currently have 
irritable bowel syndrome that is causally or etiologically 
related to his military service.

3.  The veteran has not been shown to currently have a rectal 
disorder that is causally or etiologically related to his 
military service or to a service-connected disorder.

4.  Effective from May 30, 2003, the veteran was assigned a 
30 percent disability evaluation for posttraumatic stress 
disorder (PTSD), a 10 percent disability evaluation for 
chronic fatigue syndrome, a noncompensable evaluation for 
bilateral hearing loss, and a 10 percent disability 
evaluation for tinnitus


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  A rectal disorder was not incurred in active service, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

3.  Entitlement to a combined disability evaluation in excess 
of 40 percent from May 30, 2003, is not shown as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the claim for a combined evaluation in excess 
of 40 percent effective from May 30, 2003, as will be 
discussed below, the Board has determined that there is no 
legal entitlement to the claimed benefit as a matter of law.  
The notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

With respect to the veteran's claims for service connection, 
the RO did provide the appellant with notice in June 2003 and 
September 2003 prior to the initial decision on the claims in 
January 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the June 2003 and September 2003 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the August 2004 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2003 and September 2003 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2003 and September 2003 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The June 2003 letter also informed the veteran 
that it was still his responsibility to support his claims 
with appropriate evidence, and the June 2003 and September 
2003 letters both stated that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.   

Although the notice letters that were provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in his possession that pertains to the claims, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision and SOC of the reasons for 
the denial of his claims, and in so doing, informed him of 
the evidence that was needed to substantiate those claims. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for irritable 
bowel syndrome and a rectal disorder, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran pertaining to disability ratings and effective dates, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to service connection 
for irritable bowel syndrome or for a rectal disorder.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claims.  He was also afforded a 
VA examination September 2003.  In addition, the veteran was 
scheduled to testify at a hearing before the Board in July 
2006, but he failed to appear for that hearing.  The veteran 
has not identified any additional evidence that needs to be 
obtained.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.



I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


A.  Irritable Bowel Syndrome

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for irritable 
bowel syndrome.  His service medical records are negative for 
any complaints, treatments, or diagnosis of such a disorder, 
and he did not seek treatment immediately following his 
separation from service.  Indeed, the veteran did not have 
any complaints of irritable bowel syndrome until he filed his 
claim in May 2003.  Therefore, the Board finds that irritable 
bowel syndrome did not manifest in service.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
irritable bowel syndrome, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
irritable bowel syndrome is itself evidence which tends to 
show that such a disorder did not have an onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with 
irritable bowel syndrome following his period of service.  In 
fact, the September 2003 VA examiner noted that the veteran 
indicated that he had not discussed his problems with any 
doctors and instead took over-the-counter medications to 
relieve the discomfort.  Following a physical examination, 
the examiner stated that there were no present signs or 
symptoms of irritable bowel syndrome.  As such, the veteran 
has not been shown to have a current diagnosis of irritable 
bowel syndrome.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for irritable 
bowel syndrome.
B.  Rectal Disorder

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a rectal 
disorder.  His service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder, and 
the medical evidence of record does not show that he sought 
treatment or was diagnosed with a rectal disorder until many 
years following his separation from service.  The Board finds 
this gap in time significant, and, as noted above with regard 
to the claim for service connection for irritable bowel 
syndrome, it weighs against the existence of a link between a 
current rectal disorder and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that a rectal did not 
manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a rectal 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a rectal disorder to the veteran's 
active service.  As noted above, the record shows that there 
were no complaints, treatment, or diagnosis of a rectal 
disorder in service.  As such, there is no injury, disease, 
or event to which a current disorder could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Moreover, the September 2003 VA examiner diagnosed the 
veteran with rectal pruritis and opined that it was more 
likely than not due to a yeast infection.  Therefore, the 
Board finds that a rectal disorder did not manifest during 
service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  

As to the veteran's claim that he currently has a rectal 
disorder that is related to his irritable bowel syndrome, the 
fact remains that service connection has not been established 
for the latter disorder.  As such, the Board concludes that a 
rectal disorder did not manifest during service and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service or to a service-connected 
disorder.  Therefore, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a rectal disorder.  


II.  Combined Evaluation 

The veteran contends that he is entitled to a combined 
disability evaluation in excess of 40 percent from May 30, 
2003.

Combined disability evaluations are determined by application 
of the table included in 38 C.F.R. § 4.25.  Table I, Combined 
Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.

To use Table I of C.F.R. § 4.25, the disabilities will first 
be arranged in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
Table I as hereinafter indicated.  For example, if there are 
two disabilities, the degree of one disability will be read 
in the left column and the degree of the other in the top 
row, whichever is appropriate.  The figures appearing in the 
space where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward. 

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in Table I, will be combined with the 
degree of the third disability (in order of severity).  The 
combined value for the three disabilities will be found in 
the space where the column and row intersect, and if there 
are only three disabilities will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  The same 
procedure will be employed when there are four or more 
disabilities.  The conversion to the nearest degree divisible 
by 10 will be done only once per rating decision, will follow 
the combining of all disabilities, and will be the last 
procedure in determining the combined degree of disability. 
38 C.F.R. § 4.25(b).

In this case, the veteran is service-connected for PTSD, 
chronic fatigue syndrome, bilateral hearing loss, and 
tinnitus.  As of May 30, 2003, the veteran was assigned a 30 
percent disability evaluation for his PTSD, a 10 percent 
disability evaluation for his chronic fatigue syndrome, a 
noncompensable evaluation for his bilateral hearing loss, and 
a 10 percent disability evaluation for his tinnitus.  In a 
July 2004 rating decision, the veteran's evaluation for his 
PTSD was increased to 50 percent effective from February 27, 
2004.  During the pendency of the appeal, the evaluations 
assigned to his chronic fatigue syndrome, bilateral hearing 
loss, and tinnitus have remained in effect.  

When the veteran's assigned disability evaluations are 
applied to Table I, the results correspond to a combined 
evaluation of 40 percent effective from May 30, 2003.  
Accordingly, the Board finds the veteran is not entitled to a 
higher combined disability evaluation for that time period.

The calculation of a combined disability evaluation is a 
matter of law.  In a case such as this, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).  Here, the 
claim for a higher combined disability evaluation is without 
legal merit and must be denied.


ORDER

Service connection for irritable bowel syndrome is denied.

Service connection for a rectal disorder is denied.

Entitlement to a combined disability evaluation in excess of 
40 percent from May 30, 2003, is denied.
REMAND

Reason for Remand: To afford the veteran due process.

In this case, the veteran filed a VA 21-526 in June 1995 
claiming service connection for trouble sleeping and muscle 
aches, and a December 1995 rating decision denied those 
claims.  He was informed of that decision and of his 
appellate rights, but he did not submit a notice of 
disagreement with that decision.  In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran later filed a claim for service connection for 
PTSD and for chronic fatigue syndrome in June 2000, and a 
rating decision dated in January 2001 denied those claims.  
The veteran was notified of that decision and of his 
appellate rights.  The veteran did submit a notice of 
disagreement with that decision in January 2002, but it was 
received shortly after the one-year time period for 
submitting a notice of disagreement had expired.  As such, 
the January 2001 rating decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The RO sent a letter to the veteran in November 2002, 
informing him that the January 2002 notice of disagreement 
was untimely.  The letter also indicated that the notice of 
disagreement would instead be construed as an application to 
reopen his claim for service connection for PTSD and for 
chronic fatigue syndrome.  The claims were reopened and 
developed, and, in a January 2003 rating decision, the RO 
granted service connection for both PTSD and chronic fatigue 
syndrome and assigned 30 percent and 10 percent disability 
evaluations, respectively, effective from January 25, 2002.  

The veteran submitted a notice of disagreement in March 2003 
in which he contended that he should be assigned an earlier 
effective date for the grant of service connection for PTSD 
and chronic fatigue syndrome.  In an April 2003 rating 
decision, the RO granted an earlier effective date of June 
13, 2000, for service connection for both disorders and 
issued an SOC on the effective date issues.  The veteran sent 
a statement to the RO in May 2003 arguing that the effective 
date should go back to the date of a VA examination in March 
1995.  Liberally construed, this document constitutes a 
timely substantive appeal with the April 2003 SOC.  38 C.F.R. 
§ 20.202.  

The veteran subsequently submitted a statement in September 
2003, once again contending that the effective date should go 
back to 1995.  He also attached a copy of the April 2003 SOC.  
The RO then sent him a letter in November 2003 regarding his 
effective date claim, and the veteran responded in December 
2003 stating that he disagreed with the denial of an earlier 
effective date and would like to appeal the decision.  He 
specifically indicated that he wanted the decision to be 
forwarded to Washington, D.C.  

The Board notes that, once there is a final decision in which 
the RO grants a benefit and, in granting that benefit, 
assigns an effective date for it, a claimant who has not 
timely appealed that effective date cannot subsequently make 
a "freestanding claim" for an earlier effective date for 
that benefit after the expiration of the one-year period for 
appealing the assigned effective date.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (holding that, where there was a prior 
final decision of record that assigned an effective date, 
absent a contention of CUE or petition to reopen the previous 
decision, non-specific "freestanding" claim for an 
effective date would vitiate the rule of finality and should 
be dismissed).  However, that is not the situation here.  
Instead, the veteran in this case did submit a timely appeal 
of the effective date assigned for the two disorders.  
Therefore, the RO should have certified the appeal to the 
Board instead of merely writing the veteran a letter 
explaining why an earlier date could not be granted.  

Given that the Board has found that the veteran did perfect a 
timely appeal of the effective date issues, the Board has 
jurisdiction to decide the matter.  However, the Board notes 
that the veteran's representative has not addressed the 
claims for an earlier effective date for the grant of service 
connection for PTSD and for chronic fatigue syndrome.  Nor 
has the RO sent a letter to the veteran informing him that 
these issues are being certified and transferred to the Board 
for appellate review, a letter which ordinarily informs the 
veteran of various procedural rights.  Therefore, the Board 
finds that a remand is necessary in order to afford the 
veteran due process of law.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  Although 
arguably he was given notice to the relevant regulations 
governing effective date matters in the SOC, since the SOC 
was issued four years ago and the case is being remanded to 
ensure due process, the RO should provide the veteran with a 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as to the type of 
evidence that is needed to establish an effective date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for earlier effective dates.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claims for 
an earlier effective date; (2) inform 
him about the information and evidence 
that VA will seek to provide; (3) inform 
him about the information and evidence 
he is expected to provide; and (4) ask 
him to provide any evidence in his 
possession that pertains to the claims.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should forward the claims 
file to the veteran's local 
representative to review the claims file 
and to allow reasonable time to submit 
any additional information, evidence, 
and/or argument.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, if any.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


